
	

113 HR 5381 IH: To amend the nondiscrimination provisions of the Internal Revenue Code of 1986 to protect older, longer service participants.
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5381
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Tiberi (for himself and Mr. Neal) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the nondiscrimination provisions of the Internal Revenue Code of 1986 to protect older,
			 longer service participants.
	
	
		1.Protecting older, longer service participants
			(a)In generalParagraph (4) of section 401(a) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(4)Nondiscrimination
						(A)In generalA trust shall not constitute a qualified trust under this section unless the contributions or
			 benefits provided under the plan do not discriminate in favor of highly
			 compensated employees (within the meaning of section 414(q)). For purposes
			 of this paragraph, there shall be excluded from consideration employees
			 described in section 410(b)(3) (A) and (C).
						(B)Protection of older, longer service participants
							(i)
								(I)A defined benefit plan described in subclause (II) shall not fail to satisfy this paragraph with
			 respect to plan benefits, rights, or features by reason of—
									(aa)the composition of the closed class of participants described in subclause (II), or
									(bb)the benefits, rights, or features provided to such closed class.
									(II)A plan is described in this subclause if—
									(aa)the plan provides benefits, rights, or features to a closed class of participants,
									(bb)such closed class and such benefits, rights, and features satisfy the requirements of subparagraph
			 (A) (without regard to this clause) as of the date that the class was
			 closed, and
									(cc)after the date as of which the class was closed, any plan amendments that modify the closed class
			 or the benefits, rights, and features provided to such closed class
			 satisfy subparagraph (A) (without regard to this clause).
									If a plan amendment causes a plan to cease to be described in this subclause (II) by reason of
			 subclause (II)(cc), the plan is nevertheless described in this subclause
			 (II) if such plan satisfies this subclause (II) (without regard to
			 subclause (II)(cc)) as of the effective date of such amendment. In such
			 cases, subclause (II)(bb) and (cc) shall subsequently be applied by
			 reference to the effective date of the plan amendment, rather than by
			 reference to the original date that the class was closed.(ii)
								(I)A defined contribution plan described in subclause (II) shall be permitted to be tested on a
			 benefits
			 basis.
								(II)A defined contribution plan is described in this subclause if—
									(aa)the plan provides make-whole contributions to a closed class of participants whose defined benefit
			 plan accruals have been reduced or eliminated,
									(bb)such closed class of participants satisfies section 410(b)(2)(A)(i) as of the date that the class
			 of participants was closed, and
									(cc)after the date as of which the class was closed, any plan amendments that modify the closed class
			 or the allocations, benefits, rights, and features provided to such closed
			 class satisfy subparagraph (A) (without regard to this clause).
									If a plan amendment causes a plan to cease to be described in this subclause (II) by reason of
			 subclause (II)(cc), the plan is nevertheless described in this subclause
			 (II) if such plan satisfies this subclause (II) (without regard to
			 subclause (II)(cc)) as of the effective date of such amendment. In such
			 cases, subclause (II)(bb) and (cc) shall subsequently be applied by
			 reference to the effective date of the plan amendment, rather than by
			 reference to the original date that the class was closed.(III)In addition to other testing methodologies otherwise applicable, for purposes of determining
			 compliance with this paragraph and with section 410(b) of the portion of
			 one or more defined contribution plans described in subclause (II) that
			 provide make-whole contributions, such portion of such plans may be
			 aggregated and tested on a benefits basis with the portion of one or more
			 defined contribution plans that—
									(aa)provides matching contributions (as defined in subsection (m)(4)(A)), or
									(bb)consists of an employee stock ownership plan within the meaning of section 4975(e)(7) or a tax
			 credit employee stock ownership plan within the meaning of section 409(a).
									For such purposes, matching contributions shall be treated in the same manner as employer
			 contributions that are made without regard to whether an employee makes an
			 elective contribution or employee contribution, including for purposes of
			 applying the rules of subsection (l).(C)DefinitionsFor purposes of this paragraph—
							(i)Make-whole contributionsThe term make-whole contributions means allocations for each employee in the class that are reasonably calculated, in a consistent
			 manner, to replace some or all of the retirement benefits that the
			 employee would have received under the defined benefit plan and any other
			 plan or arrangement if the employee had continued to benefit at the same
			 level under such defined benefit plan and such other plan or arrangement.
							(ii)References to closed class of participantsReferences to a closed class of participants and similar references to a closed class shall include
			 arrangements under which one or more classes of participants are closed.
							(D)Protecting grandfathered participants in defined benefit plans
							(i)One or more defined benefit plans described in clause (ii) shall be permitted to be tested on a
			 benefits basis with one or more defined contribution plans.
							(ii)A defined benefit plan is described in this clause if—
								(I)the plan provides benefits to a closed class of participants,
								(II)the plan and such benefits satisfy the requirements of subparagraph (A) (without regard to this
			 subparagraph) as of the date the class was closed, and
								(III)after the date as of which the class was closed, any plan amendments that modify the closed class
			 or the benefits provided to such closed class satisfy subparagraph (A)
			 (without regard to this subparagraph).
								If a plan amendment causes a plan to cease to be described in this clause (ii) by reason of
			 subclause (III), the plan is nevertheless described in this clause (ii) if
			 such plan satisfies this clause (ii) (without regard to subclause (III))
			 as of the effective date of such amendment. In such cases, subclauses (II)
			 and (III) shall subsequently be applied by reference to the effective date
			 of the plan amendment, rather than by reference to the original date that
			 the class was closed.(iii)In addition to other testing methodologies otherwise applicable, for purposes of determining
			 compliance with this paragraph and with section 410(b) of one or more
			 defined benefit plans described in clause (ii), such plans may be
			 aggregated and tested on a benefits basis with the portion of one or more
			 defined contribution plans that—
								(I)provides matching contributions (as defined in subsection (m)(4)(A)), or
								(II)consists of an employee stock ownership plan within the meaning of section 4975(e)(7) or a tax
			 credit employee stock ownership plan within the meaning of section 409(a).
								For such purposes, matching contributions shall be treated in the same manner as employer
			 contributions that are made without regard to whether an employee makes an
			 elective contribution or employee contribution, including for purposes of
			 applying the rules of subsection (l).(E)RulesThe Secretary may prescribe rules designed to prevent abuse of the plan designs otherwise permitted
			 by reason of subparagraphs (B) and (D). Such rules shall be directed
			 towards abuses under which the defined benefit plan was established within
			 a specified period prior to the date that—
							(i)the class of participants described in subparagraphs (B)(i)(II)(aa), (B)(ii)(II)(aa), and
			 (D)(ii)(I) is closed, or
							(ii)the defined benefit plan accruals have been reduced or eliminated, in the case of the make-whole
			 contributions described in subparagraph (C).
							(F)Transition rulesWithin one year after the date of enactment of the Retirement Plan Simplification and Enhancement
			 Act of 2013, the Secretary shall prescribe rules that facilitate the use
			 of the provisions of subparagraphs (B) and (D) without regard to—
							(i)whether the closing of the class of participants referred to in such subparagraphs occurred before
			 or after such date of enactment, or
							(ii)plan amendments that were adopted or effective before such date of enactment and that would not
			 have been necessary if subparagraphs (B) and (D) had been in effect.
							.
			(b)Participation requirementsParagraph (26) of section 401(a) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
				
					(I)Protected participantsA plan described in this subparagraph shall be deemed to satisfy the requirements of subparagraph
			 (A). A plan is described in this paragraph if—
						(i)the plan is amended to—
							(I)cease all benefit accruals, or
							(II)provide future benefit accruals only to a closed class of participants, and
							(ii)the plan satisfies subparagraph (A) (without regard to this subparagraph) as of the effective date
			 of the amendment.
						The Secretary may prescribe such rules as are necessary or appropriate to fulfill the purposes of
			 this subparagraph, including prevention of abuse of this subparagraph in
			 the case of plans established within a specific period prior to the
			 effective date of the amendment..
			(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act,
			 without regard to whether any plan modifications referenced in such
			 amendments are adopted or effective before, on, or after such date of
			 enactment.
			
